


110 HR 1085 IH: Armed Forces Tax Relief Act of

U.S. House of Representatives
2007-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1085
		IN THE HOUSE OF REPRESENTATIVES
		
			February 15, 2007
			Mr. Garrett of New
			 Jersey introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exclude
		  combat zone compensation of members of the Armed Forces from employment
		  taxes.
	
	
		1.Short titleThis Act may be cited as the
			 Armed Forces Tax Relief Act of
			 2007.
		2.Exclusion of combat
			 zone compensation of members of the Armed Forces from employment taxes
			(a)In
			 generalParagraph (2) of
			 section 3121(i) of the Internal Revenue Code of 1986 (relating to service in
			 the uniformed services) is amended by adding at the end the following new
			 sentence: The term wages shall not include remuneration for
			 active service performed in a month for which such individual is entitled to
			 the benefits of section 112 (relating to certain combat zone compensation of
			 members of the Armed Forces of the United States) to the extent remuneration
			 for such service is excludable from gross income under such
			 section..
			(b)Social Security
			 trust funds held harmlessThere is hereby appropriated (out of any
			 money in the Treasury not otherwise appropriated) for each fiscal year to each
			 fund under the Social Security Act an amount equal to the reduction in the
			 transfers to such fund for such fiscal year by reason of the amendment made by
			 subsection (a).
			(c)Effective
			 dateThe amendment made by this section shall apply with respect
			 to service performed after December 31, 2006.
			
